Exhibit SUBSCRIPTION AGREEMENT To:Reach Messaging, Inc. Ocean Park Blvd., Suite 355 Santa Monica, California 90405 Gentlemen: 1.Subscription. The undersigned (the "Purchaser"), intending to be legally bound, hereby irrevocably agrees to purchase from Reach Messaging, a California Corporation (the “Company”), the number of units, set forth on the Signature Page at the end of this subscription agreement (the “Agreement”) at a purchase price of $0.05 per unit consisting of: (i) 8,000,000 shares of common stock.There is a minimum investment requirement of $10,000, upon the terms and conditions hereinafter set forth. This subscription is submitted to the Company in accordance with and subject to the terms and conditions described in this Agreement and in the Term Sheet dated as of December 21, 2009. The undersigned is delivering (i) the subscription payment made payable to Reach Messaging (ii) two executed copies of the Signature page at the end of this Agreement, and (iii) one executed copy of Purchaser Questionnaire for Individuals (if appropriate), attached hereto as Exhibit II, to: Reach
